Citation Nr: 1625861	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional compensation benefits for the parent(s) of the Veteran.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to January 2002 in the U.S. Coast Guard Reserve (with additional active service prior to October 2000 totaling one year, four months, and three days), and from January 2002 to November 2008 in the U.S. Coast Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative determination by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for additional compensation benefits based on the dependency of his parents.  

In April 2016, the Veteran appeared at the West Palm Beach VARO Out Base Service Center and testified at a videoconference hearing, which was held before the undersigned; a transcript of that hearing is associated with the claims file.  At the hearing, it was noted that other issues that had been on appeal were previously withdrawn.  Those claims (for increased ratings for posttraumatic stress disorder, lumbar strain, left and right knee disabilities, and degenerative disc disease of the cervical spine, and for the propriety of the withholding of severance pay) were withdrawn by the Veteran's representative in a statement dated in October 2013.  The RO sent the Veteran a letter in November 2013, acknowledging the withdrawal and informing him that if it was done in error, he should contact the RO.  As the Veteran did not respond to the letter, those claims were not certified for appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran filed a claim for additional compensation benefits based on the dependency of his parents.  Under the law, an additional amount of compensation may be payable for a dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  At the time of the Veteran's claim, the evidence shows that he was entitled to disability compensation benefits for multiple service-connected disabilities with a combined rating of 80 percent.  The RO denied his claim in January 2010, stating that the income information he had provided to support his claim did not show that his parent (mother) was financially dependent on him because it could sufficiently provide for her maintenance.  The Veteran appealed the determination, asserting that his parents (and after the death of his father, his mother) were financially dependent upon him.  

A review of the evidence in the claims shows that there is insufficient information to decide the claim.  In fact, some of the financial evidence is inconsistent with other evidence in the file.  For example, the Veteran claimed in a May 2010 statement that his parents had been dependent upon him for financial support since 2005 and that without his assistance they only had Social Security checks amounting to about $800 per month on which to live.  However, earlier in that same year, on the January 2010 application for additional benefits for dependent parent(s), he reported that his mother had monthly income of $765 from a childcare center and $437 from Social Security, and that his father had monthly Social Security disability payments of $673.  Such income exceeded the monthly expenses that were also itemized by the Veteran in his application.  Then, in a February 2013 statement, the Veteran asserted that his parents had lived "below the poverty line" and had a combined monthly income of less than $900.  He further reported that since his father's death, his mother's only means of support was $715 per month from her Social Security check, but at the recent Board hearing in April 2016 he stated that she received about $400 from Social Security.  To clarify the inconsistencies regarding the income of his parents, additional evidence is needed from the Veteran.  

It is also not clear from the record when the Veteran's father died.  In a February 2013 statement, he indicated that his father died "in May of last year," but at the Board hearing, he stated that his father had passed in 2011.  Thus, this matter should be clarified, particularly in light of his February 2013 request for "the full amount of monies be paid since my initial request over 3 years ago and that adjust [sic] be made since my father's passing."  (It is noted that additional compensation benefits vary depending on whether there is a single dependent parent or whether both parents are dependent upon the Veteran.)   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he submit information concerning (a) the date his father died, and (b) the income and expenses of his parents from September 2009 (the date of his claim for additional VA compensation benefits for them) to the present.  In that regard, the Veteran should be asked to submit documentation showing when his father died, any documentation from the Social Security Administration to confirm the dates and amounts of benefit payments to his parents (and to his mother, after his father passed), and any other financial evidence to show what income his parents received and what expenses they paid (e.g., pay stubs from his mother's childcare center employment reported in January 2010, income tax returns, medical bills).  

2.  Thereafter, the AOJ should adjudicate the claim for additional compensation benefits for the parent(s) of the Veteran.  If the benefits sought are denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case, afford him opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




